Citation Nr: 0026922	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  97-35 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased rating for non psychotic organic 
brain syndrome due to trauma, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1968 
to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  That rating decision, in part, confirmed 
and continued a 10 percent rating for non-psychotic brain 
syndrome due to trauma which had been in effect since 
December 1987.


REMAND

A personal hearing was conducted on October 23, 1997 before a 
Hearing Officer at the RO.  The transcript of that hearing 
has not been associated with the claims file.  Further, a 
review of the claims file shows that a VA fee basis 
psychiatric examination was conducted in February 1997 at the 
Langdon Psychiatric Clinic in Anchorage, Alaska.  While the 
first page of the report appears to be a history of the 
veteran, the remaining two pages of the examination appear to 
be of another patient as the stated age and service dates as 
identified on the second page do not match that of the 
veteran.  The RO should contact the Langdon Psychiatric 
Clinic and attempt to obtain the full report of the veteran's 
February 1997 evaluation.

The Board further notes that the most recent examinations of 
the veteran's disability were conducted in December 1997.  
This is almost three years ago and may not reflect the 
current status of his disability.  As such, he should be 
afforded another VA compensation and pension examination to 
determine the current extent and nature of his disability.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his non-
psychotic organic brain disorder since 
May 1998.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The RO should contact the Langdon 
Psychiatric Clinic and attempt to obtain 
a complete and correct copy of the 
examination report on the veteran dated 
in February 1997.

3.  The RO should obtain and associate 
with the claims file the transcript of 
the hearing held on October 23, 1997 at 
the RO.

4.  The veteran should then be afforded 
VA examinations by specialists in 
neurology and psychiatry, if possible, to 
determine the nature and extent of his 
non-psychotic organic brain syndrome.  
All necessary tests should be performed.  
The neurology examiner should discuss all 
manifestations of brain disease present, 
including whether subjective 
manifestations such as headache, 
dizziness and insomnia are present and 
related to his brain injury.  The 
psychiatric examiner should note the 
presence of any mental disorders and 
specifically comment on whether there are 
any psychiatric manifestations 
attributable to his service-connected 
organic brain syndrome.  The claims 
folder should be made available to the 
examiners in conjunction with the 
examination.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim.  

The veteran and his representative should be furnished a 
Supplemental Statement of the Case and given the opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action until otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



